Citation Nr: 0003202	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  92-21 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain.

2.  Entitlement to an evaluation in excess of 10 percent for 
a meniscectomy of the left knee with degenerative changes.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran's record of service (DD-214) shows he has 
verified service from April 1974 to February 1984, and prior 
active service of 11 years, 6 months, and 9 days.






The current appeal arose from October and November 1991 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  The RO, in 
pertinent part for the purpose of the current decision, 
granted entitlement to an increased evaluation of 20 percent 
for lumbosacral strain, and denied entitlement to increased 
(compensable) evaluations for a meniscectomy of the left knee 
and degenerative arthritis of the right knee.

In June 1994 the Board of Veterans' Appeals (Board) remanded 
the multiple issues then pending on appeal for further 
development and adjudicative actions.

In June 1995 the RO, in pertinent part, affirmed the 20 
percent evaluation for lumbosacral strain, granted an 
increased (compensable) evaluation of 10 percent for a left 
meniscectomy, and an increased (compensable) evaluation for 
degenerative arthritis of the right knee.

In February 1997, after adjudicating other issues then 
pending on appeal, the Board remanded the issues of 
entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain, and evaluations in excess of 10 percent 
for bilateral knee disabilities to the RO for further 
development to include accomplishment of VA orthopedic 
examinations addressing the criteria of 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1999).  

In June 1997 the RO affirmed the determinations previously 
entered.

In January 1998, after adjudicating other issues then pending 
on appeal, the Board remanded the issues of entitlement to 
increased evaluations for lumbosacral strain and a 
meniscectomy of the left knee to the RO for further 
development and adjudicative actions consisting of additional 
examinations responsive to the criteria under 38 C.F.R. §§ 
4.40, 4.45, 4.59, and consideration of an inferred issue of 
service connection for arthritis of the lumbar spine.  



The veteran failed to report for VA orthopedic examinations 
of the joints and spine which would have been accomplished 
with implementation of the Board's directives to discuss the 
criteria under 38 C.F.R. §§ 4.40, 4.45, 4.59, and afford the 
RO the opportunity to consider the inferred issue of service 
connection for arthritis of the lumbar spine.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The veteran without good cause failed to report for a 
scheduled VA examination associated with his increased rating 
claim for lumbosacral strain.

2.  The veteran without good cause failed to report for a 
scheduled VA examination associated with his increased rating 
claim for a meniscectomy of the left knee with degenerative 
changes.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to an evaluation in 
excess of 20 percent for lumbosacral strain is denied as a 
matter of law.  38 C.F.R. § 3.655 (1999).

2.  The veteran's claim of entitlement to an evaluation in 
excess of 10 percent for a meniscectomy of the left knee with 
degenerative changes is denied as a matter of law.  38 C.F.R. 
§ 3.655.






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

VA regulations provide that, as to increased ratings and 
certain original claims, when a claimant fails to report for 
a scheduled medical examination without good cause the claim 
shall be denied, without review of the evidence of record.  
38 C.F.R. § 3.655 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a schedule examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  The Court has also held 
that the "duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Court has held that claim denials based upon 38 C.F.R. 
§ 3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  38 C.F.R. § 3.1(q) 
(1999).



Factual Background and Analysis

The record reflects that in September 1999 the RO notified 
the veteran at his address of record that VA medical 
examinations were scheduled in connection with his increased 
rating claims for lumbosacral strain and a meniscectomy of 
the left knee with degenerative changes.  

As in notices of this type, the veteran was advised that 
failure to report for a scheduled examination without good 
cause could adversely affect his claims.

VA records show the veteran failed to report for scheduled VA 
examinations of the joints and spine.  It was indicated that 
he did not make telephone inquiry.  No VA correspondence was 
returned as undeliverable.

In a January 2000 informal hearing presentation the veteran's 
service representative offered no reasons for the veteran's 
failure to report for the VA scheduled examinations, and 
argued that there was no indication the veteran had in fact 
received notice to report for the scheduled VA examinations.

Given the presumption of regularity of the mailing of VA 
examination scheduling notice and considering the fact that 
the veteran has never contacted the RO to give adequate 
reasons for not reporting for examination, the Board is 
satisfied that the veteran failed to report to the scheduled 
VA examinations without good cause.  38 C.F.R. § 3.655.  
Therefore, the Board finds the veteran's increased rating 
claims for lumbosacral strain and a meniscectomy of the left 
knee with degenerative changes must be denied as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain is denied.

Entitlement to an evaluation in excess of 10 percent for a 
meniscectomy of the left knee with degenerative changes is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

